DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/21/21(6) has/have been acknowledged and is/are being considered by the Examiner.
Response to Arguments
Applicant's arguments filed 6/22/21 have been fully considered but they are not persuasive. The Applicant argues that Wingeier fails to disclose selecting a stored stimulation pattern previously associated with a specific memory.  The Examiner respectfully disagrees.  It is noted that the claim is silent as to the stored pattern.  The claim is also silent as to the specific memory and/or the event. The claim does not require more than one event and further does not require more than one stimulation.  Wingeier discloses receiving an initiation signal (e.g. S340; ¶¶73, 90), delivery of a stored pattern to the brain (S350; ¶¶73, 91), and further discloses that once the event has been determined to be completed, it stops stimulation (S355-S357; ¶¶73; 97-98).  For these reasons, Wingeier discloses each and every limitation of the claim.
The Applicant further argues that Wingeier fails to teach selecting a stored stimulation pattern previously associated with a specific memory of an event.  The Examiner respectfully disagrees.  Wingeier discloses sensing a specific neurological state that is associated with a memory event and then stimulates using a specific target matched stimulation that is associated with each neurological state (e.g. see 
The Applicants arguments regarding the amended claims 4, 10, 16 and 21 have been fully considered and are persuasive.  The rejections of claims 4, 10. 16 and 21 have been withdrawn. 
The Applicant’s argument regarding the 102 and 103 rejections of the remaining dependent claims are moot as the rejections of claims 1, 7, and 13 stand.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wingeier et al. (U.S. Pub. 2015/0066104 A1 hereinafter “Wingeier”).
Regarding claim 1, Wingeier discloses a system for cueing recall of a specific memory during wake (e.g. ¶¶ 12, 14, 42, 75, 95-97 and 100; Figures 1-5), the system comprising: one or more processors and a non-transitory memory having instructions 
Regarding claim 2, Wingeier further discloses wherein the initiation signal is generated by one of a user and an external automated system (e.g. ¶75).
Regarding claim 3, Wingeier further discloses wherein the stored stimulation pattern comprises at least one event descriptor corresponding to a salient feature of the event, and wherein the external automated system tracks salient features of the user's environment and actions such that when the salient features match the at least one event descriptor, the external automated system generates the initiation signal (e.g. ¶77).
Regarding claim 5, Wingeier further discloses wherein the one or more processors further perform an operation of providing instructions to a user to relax prior to initiating delivery of the selected stimulation pattern (e.g. ¶20).
Regarding claim 6, Wingeier further discloses wherein the one or more processors are configured for receiving feedback from a user that is ready to receive delivery of the selected stimulation pattern (e.g. ¶77).
Regarding claim 7, Wingeier discloses a computer implemented method for cueing recall of a specific memory during wake (e.g. ¶¶ 12, 14, 42, 75, 95-97 and 100; 
Regarding claim 8, Wingeier further discloses wherein the initiation signal is generated by one of a user and an external automated system (e.g. ¶75).
Regarding claim 9, Wingeier further discloses wherein the stored stimulation pattern comprises at least one event descriptor corresponding to a salient feature of the event, and wherein the external automated system tracks salient features of the user's environment and actions such that when the salient features match the at least one event descriptor, the external automated system generates the initiation signal (e.g. ¶77).
Regarding claim 11, Wingeier further discloses wherein the one or more processors further perform an operation of providing instructions to a user to relax prior to initiating delivery of the selected stimulation pattern (e.g. ¶20).
Regarding claim 12, Wingeier further discloses wherein the one or more processors are configured for receiving feedback from a user that is ready to receive delivery of the selected stimulation pattern (e.g. ¶77).
Regarding claim 13, Wingeier discloses a computer program product for cueing recall of a specific memory during wake (e.g. ¶¶ 12, 14, 42, 75, 95-97 and 100; Figures 1-5), the computer program product comprising: computer-readable instructions stored on a non-transitory computer-readable medium that are executable by a computer having one or more processors (e.g. Fig. 5; ¶¶105-110) for causing the processor to perform operations of upon receiving an initiation signal selecting a stored stimulation pattern previously associated with a specific memory of an event (e.g. S340; ¶¶73, 90); initiating delivery of the selected stimulation pattern to a brain in a waking state for a duration of the event via a brain stimulation system (e.g. S350; ¶¶73, 91); and following completion of the event, stopping the brain stimulation system from delivering the selected stimulation pattern (e.g. S355-S357; ¶¶73; 97-98).
Regarding claim 14, Wingeier further discloses wherein the initiation signal is generated by one of a user and an external automated system (e.g. ¶75).
Regarding claim 15, Wingeier further discloses wherein the stored stimulation pattern comprises at least one event descriptor corresponding to a salient feature of the event, and wherein the external automated system tracks salient features of the user's environment and actions such that when the salient features match the at least one event descriptor, the external automated system generates the initiation signal (e.g. ¶77).
Regarding claim 17, Wingeier further discloses wherein the one or more processors further perform an operation of providing instructions to a user to relax prior to initiating delivery of the selected stimulation pattern (e.g. ¶20).
Regarding claim 18, Wingeier further discloses wherein the one or more processors are configured for receiving feedback from a user that is ready to receive delivery of the selected stimulation pattern (e.g. ¶77).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wingeier as applied to claims 1-3, 5-9, 11-15 and 17-18 above, and further in view of Cohen Kadosh (U.S. Pub. 2013/0011817 A1 hereinafter “Kadosh”).
Regarding claim 19, Wingeier teaches the claimed invention but fails to explicitly state that the electrodes are attached via a neural cap, however, Kadosh discloses that the invention teaches memory recall using a neuronal cap (at least at ¶¶1-39 and 128 and Figures 10-11, wherein the system is utilized for learning a new numerical language and the electrodes are attached to the user via a neuronal cap). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Wingeier et al. for the electrode array to be configured into a neuronal cap, as taught by Kadosha for the purpose of facilitating placement over a user’s head and for the system to be used to recall memory for the purpose of enabling the user to expand their knowledge using the .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wingeier as applied to claims 1-3, 5-9, 11-15 and 17-18 above, and further in view of Wetmore et al. (U.S. Pub. 2014/0057232 hereinafter “Wetmore”).
Regarding claim 20, Wingeier discloses the claimed invention except for the system using GPS for location detection.  However, Wetmore teaches a similar system that uses stimulation to consolidate memories and further uses GPS as set forth in paragraph 222 to provide a means for adjusting the stimulation based on the physical location.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Wingeier, with GPS as taught by Wetmore, since such a modification would provide the predictable results of using GPS location for providing custom stimulation for specific memory recall based on the physical location.
Allowable Subject Matter
Claims 4, 10, 16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/REX R HOLMES/Primary Examiner, Art Unit 3792